Citation Nr: 1430386	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-24 385	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, as secondary to service-connected pes planus.

2.  Entitlement to service connection for a left knee disability, as secondary to service-connected pes planus.

3.  Entitlement to service connection for a right ankle disability, as secondary to service-connected pes planus.

4.  Entitlement to service connection for a left ankle disability, as secondary to service-connected pes planus.

5.  Entitlement to service connection for a low back disability, to include as secondary to service-connected pes planus.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


REMAND

The Veteran served on active duty from June 2004 to April 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA). 

There are outstanding private treatment records pertinent to the appeal.  A May 2009 VA examination report shows that the Veteran reported that his chiropractor told him that his service-connected pes planus caused his current back disability.  These records are not part of the claims file and not available via Virtual VA.  Board must consider these outstanding, relevant records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet.App. 611 (1992).  

Records of treatment by Dr. Young, the Veteran's podiatrist, are current through February 2011.  On remand, the Veteran must provide any outstanding private medical records, including those related treatment from Dr. Young after February 2011, or authorize VA to obtain the records.

The evidence of record suggests that the Veteran's current back, ankle, and knee disabilities may be related to service.  However, the evidence of record is insufficient to decide the claims.  Thus, additional VA examinations are warranted.

For VA rating purposes, hypertension is defined as diastolic blood pressure that is predominately 90 mm or greater, or systolic blood pressure that is predominately 160mm or greater with a diastolic blood pressure of less than 90 mm.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2013).

On VA examination in May 2009, the Veteran reported frequent episodes of high blood pressure in and since service.  Several blood pressure readings were administered, which revealed, at worst, 121/72mm.  The examiner stated that there is no diagnosis of hypertension and that, since the Veteran's blood pressure is so low, he did not see a reason for repeated blood pressure checks.

However, shortly later in July 2009, the Veteran's blood pressure was 154/70mm.  It appears that hypertension may have been diagnosed and that the Veteran was given hypertension medication.  Thus, there is a question as to whether the Veteran in fact has hypertension.  A remand is necessary to schedule an examination to answer this question.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request authorization and consent to release information to VA, for his chiropractor and Dr. Young, as well as any other private doctor who has treated the his ankle, knee, and back disabilities.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the ankles, knees, and back.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Updated VA treatment records should be obtained.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to determine the current severity of the Veteran's bilateral pes planus.

As to the Veteran's knees, ankles, and back complaints, the examiner is to identify any current clinical diagnosis underlying those complaints.  The examiner is also to address whether such complaints are part of an undiagnosed illness.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current diagnosis (i) is related to the Veteran's active service, or (ii) is caused by or (iii) aggravated by the Veteran's service-connected bilateral pes planus.

The examiner must indicate whether any congenital disability was aggravated by the Veteran's active duty service or a service-connected disability.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the disability beyond the natural clinical course and character of the disability due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner must discuss Dr. Young's medical opinions, which suggest that the Veteran's service-connected bilateral pes planus caused his current ankle and knee disabilities.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Also, schedule the Veteran for a VA hypertension examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner should review the record and undertake the appropriate testing to determine whether the Veteran has hypertension.

The examiner should provide an opinion as to the whether any identified hypertension had its onset during or is otherwise related to service.  Also, the opinion should address whether the Veteran's hypertension manifested within a year of separation from service.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


